                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Nekima Levy Armstrong, Marques                   Case No:   20-CV-01645 (SRN-DTS)
Armstrong, Terry Hempfling, and Rachel
Clark, on behalf of themselves and other
similarly situated individuals


              Plaintiffs,                         DEFENDANT MINNEAPOLIS
                                                 POLICE LIEUTENANT ROBERT
                                                      KROLL’S REPLY
v.                                                MEMORANDUM OF LAW IN
                                                 SUPPORT OF HIS MOTION TO
City of Minneapolis; Minneapolis Chief              DISMISS PLAINTIFFS’
of Police Medaria Arradondo in his                COMPLAINT PURSUANT TO
official capacity; Minneapolis Police                   RULE 12(B)(6)
Lieutenant Robert Kroll, in his and
official capacity; Minnesota Department
of Public Safety Commissioner John
Harrington, in his official capacity,
Minnesota State Patrol Colonel Matthew
Langer, in his official capacity; and John
Does 1-2, in their individual and official
capacities,

              Defendants.



                                   INTRODUCTION

       The instant case is a claim by individuals for injuries incurred while they were

present during the protests and riots on May 26-29, 2020 in Minneapolis, Minnesota.

Even assuming their injuries were caused by individuals acting under color of law,

Plaintiffs do not allege any conduct by Defendant Minneapolis Police Lieutenant Robert



                                             1
Kroll (“Kroll”) which would cause liability to Defendant Kroll. As such, Plaintiffs’

claims against Defendant Kroll must be dismissed.

                                       ARGUMENT

       Plaintiffs argue that because Kroll is the President of the Police Officers

Federation of Minneapolis (“Federation”) he acted under color of law and is liable under

§1983. Further, Plaintiffs argue Kroll is also liable as a private actor. Plaintiffs’

arguments fail as a matter of law.

I.     KROLL’S ACTIONS AS FEDERATION PRESIDENT ARE NOT UNDER COLOR OF
       LAW.

       Plaintiffs admit their claim against Defendant Kroll (“Kroll”) is solely due to his

position as President of the Police Officers Federation of Minneapolis. See ECF 45, p. 2

(“as president of the Police Officers Federation of Minneapolis (‘Federation’), Kroll is a

state actor liable under Section 1983.”) The Supreme Court has roundly rejected

Plaintiffs’ legal theory and stated that “[t]he traditional definition of acting under color of

state law requires that the defendant in a § 1983 action have exercised power ‘possessed

by virtue of state law and made possible only because the wrongdoer is clothed with the

authority of state law.’” West v. Atkins, 487 U.S. 42, 49 (1988) (quoting United States v.

Classic, 313 U.S. 299, 326 (1941)). “It is firmly established that a defendant in

a §1983 suit acts under color of state law when he abuses the position given to him by the

State.” Id. at 49–50 (emphasis added). Mere employment by a state or municipality does

not automatically mean that a defendant's actions are taken under the color of state

law. See Polk County v. Dodson, 454 U.S. 312, 319–20 (1981). Thus, “private conduct


                                               2
no matter how discriminatory or wrongful,” may not be redressed by

a §1983 claim. American Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999). There

are no facts which could be introduced to establish Kroll was acting under color of law

and the Complaint against him should be dismissed.

         Kroll is expressly relieved from acting under color of law for the City of

Minneapolis to work full time on Federation Activities. See Kelly Aff. Ex. 1, ECF No.

62-1 (“Federation Contract”). Kroll was elected as Federation President by members of

the Federation acting in their capacity as members of a union, not by any action by the

City of Minneapolis. Although Kroll holds the civil service rank of Lieutenant, he is

expressly “relieved from [his] regularly scheduled duties to engage in Federation

activities…” Id. He performs no law enforcement duties because he works “exclusively

on Federation business on a permanent basis.” Id. “Absent any actual or purported

relationship between the officer's conduct and his duties as a police officer, the officer

cannot be acting under color of state law.” Ramirez–Peyro v. Holder, 574 F.3d 893, 900

(8th Cir.2009) (emphasis added). Because Kroll is relieved from law enforcement duties,

he holds no supervisory responsibility over MPD personnel and does not act under color

of law 1.

         Plaintiffs’ reliance on a 2010 matter involving Kroll to support their position that

“[a]n officer need not be on duty or in uniform to trigger liability as a state actor” is

1
 Ramirez-Peyro also laid out the factors to determine whether a sufficient nexus existed between the police officer’s
public position as a police officer and the harmful conduct: (1) whether the officer was on duty; (2) whether the
officer wore a uniform or bore other indicia of state authority such as a badge or gun; (3) whether the officer had
access to the victim because of his position as a public official; (4) whether the officer's motivation in acting was
personal or official; and (5) whether the officer identified himself as a police officer or claimed to act in a police
capacity. Id at 901. None of those factors are alleged here.

                                                          3
misplaced. ECF 45, p. 6 citing Mahaffy v. Kroll, 08-CR-4992 JMR/SRN, 2010 WL

338522, at *5-7 (D. Minn. Aug. 24, 2010). Plaintiffs ignore the plain language in

Mahaffy that “an officer is not acting under color of state law unless there is an ‘actual or

purported relationship between the officer's conduct and his duties as a police

officer.’” Id. quoting Roe v. Humke, 128 F.3d 1213, 1216 (8th Cir. 1997) (emphasis

added). Mahaffy continued: “Much depends, therefore, on how Kroll and Krueger's

actions are characterized. If they simply wanted to punish Mahaffy for scratching the car,

they acted from personal motives unrelated to their law enforcement duties. But if they

believed Mahaffy committed a crime, and approached him intending to detain him and

investigate, there is a nexus between their conduct and their law enforcement duties. The

question, then, depends on whether plaintiffs have adduced evidence from which a

reasonable jury could find Kroll and Krueger's actions were in furtherance of the state's

interest in law enforcement.” Id. (emphasis added). Kroll’s conduct has no relationship to

his duties as a police officer or the state’s interest in law enforcement. Here, Kroll was

not acting as an off-duty officer; rather, he was a full time Union President with no law

enforcement authority or responsibility. Plaintiffs allege that all of Kroll’s conduct was

that of Federation President. Therefore, he was not acting under color of law at any time

relevant to the complaint and cannot be liable under §1983.

       When acting as Federation President, Kroll is not acting under color of law. See

Kern v. City Rochester, 93 F.3d 38 (2nd Cir. 1996) (holding president of

firefighter union was not acting under color of law when undertaking activities in



                                              4
his union capacity); see also Cahill v. O’Donnell, 75 F.Supp.2d 264 (S.D.N.Y. 1999)

(“he did not hold his position as president by virtue of actions by the state and he

performed function for the union. Not for the government.”) (emphasis added). While

acting as Federation President, Kroll is not a supervisor with MPD and is, in fact,

expressly relieved of all color of law duties, including enforcement of MPD policies,

training, and supervising MPD Officers. While acting as Federation President, Kroll

performs functions exclusively for the Federation, not the government. Therefore, taking

the allegations in the complaint as true, Kroll was not acting as an agent of the

government and the Complaint against Kroll should be dismissed.

       Plaintiffs cite to no authority to support their contention that a Union President can

be held liable for statutorily and constitutionally protected concerted activities. Instead,

Plaintiffs admit that Kroll’s law enforcement actions as a police officer are not what

support their claims, rather, “Plaintiffs’ allegations stem from Kroll’s role as president of

the Federation…the conduct in question is his conduct as president of the Federation.”

ECF 45, p. 8. Plaintiffs’ argument is legally deficient. Kroll’s position as Federation

President is that of a private citizen given to him by the members of the union, not the

City of Minneapolis.

       Plaintiffs perform legal gymnastics to avoid the general prohibition of §1983

liability for labor unions by claiming that Kroll is named as a defendant solely because of

his statements as Federation President while simultaneously claiming that the Federation

itself is not a party. “Plaintiffs have not sued the Federation, but instead of sued Kroll, so



                                              5
the comparison is inapplicable.” (ECF 45, p. 9). As a matter of law, Plaintiffs cannot

escape the general prohibition of §1983 liability against a labor union by naming Kroll

individually for his “role as president of the Federation”. ECF 45, p. 8. As Plaintiffs so

aptly state: “the conduct in question is his conduct as president of the Federation.”

Plaintiffs cannot plead facts to prevail on their claim of § 1983 liability against Kroll and

the complaint should be dismissed.

       Plaintiffs attempt to distinguish Magee v. Trustees of Hamline University, 957

F.Supp. 2d 1047 (D. Minn. 2013) falls flat. Plaintiffs claim that Magee’s complaint

failed to allege that Dave Titus was acting in his role as a police officer when he violated

the Plaintiff’s constitutional rights is refuted by even a cursory review of the case. (ECF

45, p. 7-8). Here, like Magee, Kroll is a police officer who is the President of the Police

Federation. Like Titus in Magee, Plaintiffs allege Kroll’s actions were in his role as

Union President, not as police work. “Plaintiffs’ allegations stem from Kroll’s role as

president of the Federation…the conduct in question is his conduct as president of the

Federation.” (Id.) Plaintiffs do not allege that Kroll was on duty as a police officer when

he did any of the acts described in the complaint. See Magee v. Trustees of Hamline

University, 747 F.3d 532, 535 (8th Cir. 2014). Plaintiffs do “not assert that [Kroll],

invoked or used his authority as a police officer. Id. Like Magee, Plaintiffs do “not plead

[Kroll] was motivated by anything other than his personal concern and [Federation]

position.” Id. In fact, Plaintiffs allege Kroll’s sole motivation was that of Federation

President. Here, like Magee, Plaintiffs fail to allege any fact to support a sufficient nexus



                                              6
between Kroll’s actions and his authority of his public position as a police officer, let

alone the Ramirez-Peyro factors. Id at 1076. Like, Magee, Plaintiffs merely allege “ a

legal conclusion that is not to be granted an assumption of truth. Id, citing Delgado–

O'Neil v. City of Minneapolis, No. 08–4924, 2010 WL 330322 (D.Minn. Jan. 20,

2010) aff'd, 435 Fed.Appx. 582 (8th Cir.2011); see also Ashcroft v. Iqbal,556 U.S. 662,

678 (2009). Magee is on all fours and the complaint against Kroll should be dismissed.

       Plaintiffs also misconstrue this Court’s records in their memorandum. Plaintiffs

allege that “Chief Arradondo knew of what he spoke, of course having himself filed a

civil lawsuit against Kroll 13 years earlier because of racist statements Kroll has made.”

ECF 45, p. 2 (emphasis added). The memorandum cites to Arradondo v. City of

Minneapolis, 07-cv-04736 (D. Minn. Dec. 3, 2007). A review of the case proves that

Defendant Kroll was not a named party in that suit. In other words, Plaintiffs allegation

that Chief Arradondo “filed a civil lawsuit against Kroll 13 years earlier” is demonstrably

false and underscores Plaintiffs attempt to blame Kroll for everything wrong with MPD.

Kroll cannot prevents MPD from disciplining, including termination, police officers for

misconduct. Kroll has no authority to discipline any MPD Police Officer because he is

relieved from law enforcement duties. Likewise, Kroll has no authority to amend or

remove any discipline imposed by MPD to any MPD Police Officer. At most, the

Federation can file a grievance.

       Kroll’s responsibility, as President of Federation, is to protect the rights and

interests of Federation members and to deal with the City of Minneapolis concerning



                                              7
grievances and terms and conditions of employment. See Minn. Stat. § 179A.03, subd. 6

(PELRA defining “employee organization as “any union or organization of public

employees whose purpose is, in whole or in part, to deal with public employers

concerning grievances and terms and conditions of employment”). Plaintiffs confuse

Kroll’s role as Federation President: “Kroll has even defended MPD officers terminated 2

for excessive force.” (ECF 45, p. 13) (emphasis in original). Federation has a legal duty

to fairly represent its members. See, e.g. Bowen v. USPS, 459 U.S. 212 (1983); see also

Eisen v. State, Dept. of Public Welfare, 352 N.W.2d 731 (Minn. 1984). “The union, as the

employees' exclusive representative, has a fiduciary obligation to protect the interests of

its members.” Id at 735. Kroll’s duties as Federation President are not to the members of

the public or to elected officials; rather, the duties are to Federation and its members.

Plaintiffs’ claims against Kroll seek to create liability for performing statutorily protected

and required duties. See Id and Minn. Stat. §179A.21.

         Plaintiffs’ examples of creating a culture of excessive force revolve around Kroll’s

public support of Federation members and criticism of Minneapolis management in their

lack of support of Federation members. In each example cited by Plaintiffs, Kroll is

performing the duties of Federation President, filing grievances, engaging in collective

bargaining and dealing with the City of Minneapolis concerning grievances and terms

and conditions of employment, and engaging in protected Union Speech. See Janus v.

AFSCME, Council 31, 138 S.Ct. 2448 (2018).

2
 Ironically, the matters cited as examples of Kroll’s creation of a culture of excessive force are two Police Officers,
Webber and Lehner, whose terminations were both upheld by an arbitrator. All instances subject to arbitration took
place prior to Kroll becoming Federation President.

                                                           8
   II. PLAINTIFFS’ CLAIM AGAINST KROLL IS BASED UPON HIS
   PROTECTED SPEECH

       Plaintiffs attempt to tiptoe around Kroll’s Constitutionally Protected Speech fail.

“Plaintiffs have alleged that [Kroll’s] speech and conduct have had significant effects on

the MPD.” ECF 45, p. 22. Plaintiffs do not allege that Kroll directly or indirectly ordered

any public official to perform any act. They merely allege Kroll’s speech had an effect

on culture. As noted throughout the complaint and in the memoranda by both parties,

Kroll’s statements were as the Federation President and had to do with matters of public

concern. “[W]hen a union negotiates with the employer or represents employees in

disciplinary proceedings, the union speaks for the employees, not the employer.

Otherwise, the employer would be negotiating with itself and disputing its own

actions. That is not what anybody understands to be happening.” Janus, supra, at 2474

(emphasis in original). Like Janus, “the union speech at issue in this case is

overwhelmingly of substantial public concern.” Id. at 2477. “We have often recognized

that such speech ‘occupies the highest rung of the hierarchy of First Amendment values'

and merits ‘special protection.’” Id. at 2476, quoting Snyder v. Phelps, 562 U.S. 433, 452

(2011) .

       The facts alleged in the complaint demonstrate that Plaintiffs cannot present any

law or fact to support the contention that a labor leader can be held individually liable for

the actions of others based upon a “culture” effected, in part, by the labor leader’s speech

on matters of public concern and actions taken on behalf of members concerning



                                             9
grievances and terms and conditions of employment. “A public officer or agent is not

responsible for the misfeasances or positive wrongs, or for the nonfeasances, or

negligences, or omissions of duty, of the subagents or servants or other persons properly

employed by or under him, in the discharge of his official duties.” Robertson v. Sichel,

127 U.S. 507, 515-516 (1888). “[A] plaintiff must plead that each Government-official

defendant, through the official's own individual actions, has violated the Constitution.”

Ashcroft v. Iqbal, 556 U.S. 662 (2009). As noted above, Kroll is not a state actor, public

officer or agent. Likewise, the actions alleged were not done by Kroll’s subagents

employed by or under him. Finally, the alleged actions were not done as part of a

discharge of Kroll’s “official duties.” Robertson, supra. Therefore, Kroll is not liable for

the actions or inactions of others, either by the Officers who allegedly performed the

misdeed or the Police Department that officially authorized the misdeed to take place.

       Plaintiffs’ claim is based upon statements made by Kroll, as Federation President,

about terms and conditions of employment related to Federation members. If Plaintiffs’

claim is allowed to continue, it would chill Union speech. Public Sector Union Officials

would be liable as state actors for everything they say and everything their members do.

Plaintiffs’ attack on protected speech must be ended and the suit should be dismissed.

   III.   KROLL IS NOT LIABLE AS A PRIVATE ACTOR

       Plaintiffs incorrectly claim that, even as a private actor, Kroll is liable under

§1983. Plaintiffs cite to three cases in support of their argument. A review of the full

body of law in the area proves that Kroll is not liable as a private actor.



                                              10
       To establish a claim against a private actor under Section 1983, there must be “a

mutual understanding, or a meeting of the minds, between the private party and the state

actor.” Miller v. Compton, 122 F.3d 1094, 1098 (8th Cir.1997) (quoting Mershon v.

Beasley, 994 F.2d 449, 451 (8th Cir.1993)). Here, Plaintiffs do not allege a conspiracy or

meeting of the minds, therefore, the case should be dismissed. Like Magee, “because the

[Federation] is a private entity not liable under 42 U.S.C. § 1983…[it] could not survive

a Rule 12(b)(6) motion to dismiss.” Magee, 957 F.Supp.2d at 1071.

       In Adickes v. S.H. Kress & Co., 398 U.S. 144 (1970), the case was a suit by a

white woman denied service in a private defendant’s restaurant because she was in the

company of African Americans. The private defendant was found potentially liable

because the private defendant’s refusal to serve the plaintiff was motivated by the state-

enforced custom of segregating races in public eating places. Id. The Defendant in

Adickes, was the actor that deprived the Plaintiff of her rights because of the state

enforced custom requiring such discrimination. Id. Further, in Adickes, the claim was

based upon a civil conspiracy with the private defendant reaching an understanding with

a police officer in the restaurant that they would deprive the Plaintiff of her rights

because she was in the company of African Americans. Here, there is no allegation of a

civil conspiracy, nor can there reasonably be.

       In Brentwood Academy v. Tennessee Secondary School Athletic Association, 531

U.S. 288 (2001), the Courts recognized a long-standing finding of State High School

Athletic Association as State Actors because the States delegated a public function of the



                                            11
State to the private association or when the association is controlled by an agency of the

State.    Id at 296; see also Pennsylvania v. Board of Directors of City Trusts of

Philadelphia, 353 U.S. 230, 231, (1957); West v. Atkins, 487 U.S. 42 (1988); Edmonson

v. Leesville Concrete Co., 500 U.S. 614 (1991). Conversely, this Court and others have

always found that Unions, and their officers, are not liable under §1983. See Magee 747

F.3d 532 (8th Cir. 2014); Magee 957 F.Supp. 2d at 1064 (“The mere fact that the SPPF

was made up of police officers is therefore insufficient to demonstrate liability under §

1983”); Stodghill v. Service Employees Intern. Union, Local 50, AFL–CIO, CLC, 192

F.3d 1159, 1162 (8th Cir.1999); Peltonen v. Branch No. 9, No. 05–cv–605, 2006 WL

2827239 at *23 (D.Minn. Sept. 29, 2006). Plaintiffs fail to cite any authority for its

proposition that a labor leader be held liable for others based upon alleged influence on

the culture of the department.

         In Wickersham v. City of Columbia, 481 F.3d 591 (8th Cir. 2007), a Plaintiff was

prevented by police officers from distributing anti-war flyers at an air-show put on by a

nonprofit corporation at a municipal airport. The City Defendant in Wickersham turned

over control of governmental property to the nonprofit Defendant, thus making it a state

actor. Id. The police actively enforced the nonprofit’s speech restriction and agreed to do

so rather than mere acquiescence. Here, Plaintiffs allege that police officers engaged in

unconstitutional or illegal acts and Kroll is the Federation president, so he is somehow

liable for said acts. Plaintiffs have not and cannot allege facts that Kroll directed others

to perform any act against Plaintiffs. Therefore, the case should be dismissed.



                                            12
                                    CONCLUSION

       Plaintiffs’ claims against Kroll are based solely upon his role as Federation

President. As Federation President, Kroll has the right to speak as a private party about

matters of public concern. Kroll, like all Union leaders, receives his position from the

Union, not from the State. Therefore, Kroll does not act under color of law as the

Federation President.

       Kroll did not direct the acts of others and is not alleged to have conspired to

violate others’ rights. The claim against Kroll is not based in law or fact. Therefore, the

case should be dismissed.



Dated: November 23, 2020                     KELLY & LEMMONS, P.A.


                                             /s/ Joseph A. Kelly
                                             Joseph A. Kelly (#389356)
                                             Kevin M. Beck (#389072)
                                             2350 Wycliff Street, #200
                                             St. Paul, MN 55114
                                             (651) 224-3781
                                             F: (651) 223-8019

                                             Attorneys for Defendant Minneapolis
                                             Police Lieutenant Robert Kroll




                                            13
